&2,8r7-oi
Lourj^J^tn^Mff^k
MelAosk^Cleck                     . •" J?5CBVmfft#

BusriotJexos—782LL
                                                l€0SMjC/jlf/f

                    MorcLSOjOIS

      &jJ^jOf£mj^rJfiJkJOkJ^£aj2.
            _v
            tiendecsao.boyleS



_Dwr^£3t:Aco5m~>



_decUicnonjr\\fJCoset
dbo'Lujiof^Jhc-beCQm
m2l.US72jysXS^±^2M6)^                -     —-              —
-Offte&Qj
                                     ly^ydurst
                                             ^pjz>
                            wfeck£UDMecto.tJMi&
                           JlOC7Mo,J!)J25233A
                            MarmMles-LlaLt